NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



DAN COBBS, JR.,                              )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D16-3728
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 21, 2018.

Appeal from the Circuit Court for Manatee
County; Hunter Carroll, Judge.

Howard L Dimmig, II, Public Defender
and Steven G. Mason, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee and Cerese Crawford
Taylor, Assistant Attorney General, Tampa,
for Appellee.



PER CURIAM.


             Affirmed.


KELLY, KHOUZAM, and CRENSHAW, JJ., Concur.